TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 10, 2021



                                       NO. 03-19-00852-CV


                                Jose Martin Carbajal, Appellant

                                                  v.

                                Irma Albiter-Carbajal, Appellee




      APPEAL FROM THE 421ST DISTRICT COURT OF CALDWELL COUNTY
             BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
                AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on October 8, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Appellant shall pay all

costs relating to this appeal, both in this Court and in the court below.